Opinion by
Smith, J.,
This is an appeal from the decree of the court of common pleas refusing to open a judgment entered by confession. The application was to the equitable powers of that court and we are to inquire whether the discretion vested in that tribunal has been abused, in a legal sense. The character and scope of the discretion of the common pleas and the duty of this court in *225review, should be borne in mind in these oases. In discussing this question in a recent case (Steel Iron Co. v. Jacobs, 9 Pa. Superior Ct. 122) we said: “ The question in the court below, was not whether there was any evidence to corroborate the defense set up, but whether there was sufficient evidence, beyond that of oath against oath, to call upon a chancellor to act. After hearing and upon a review of the whole case, the learned judge, sitting as chancellor, came to the conclusion that the evidence was not sufficient to warrant his interposition, and he accordingly discharged the rule. The duty of this court is not so much to examine and weigh minutely the testimony adduced by the parties, as to determine, upon a review of the entire record presented here, whether the legal discretion, vested in the court below, has been abused. When there is more than oath against oath, it is the province of the judge who heard the motion, sitting as a chancellor, to examine the evidence and to decide, in the first instance, whether the judgment shall be opened. ‘When it comes to a question of the weight of the evidence, it is for him to decide to which side the scales incline. If he is in doubt upon this question, or as to the credibility of witnesses, a prudent course would suggest the- aid of a jury. Subject to the foregoing, it is proper to say, that-if the testimony taken on the rule would be sufficient to justify the submission of the question to a jury, the court may, in its discretion make an order to open; but if, on the testimony so taken, the court would set aside a verdict for the defendant, the court should refuse to open: ’ The Bank’s Appeal, 124 Pa. 337. The judicial discretion and decision of the court below in these proceedings, are not confined to the question of the sufficiency of the testimony offered on behalf of the defendant; but extends to the entire evidence offered on both sides. It may not be amiss to quote from the opinion of the Supreme Court in a case in point: ‘ There is nothing upon this record to show that the learned judge below did not properly exercise his discretion in refusing to open this judgment. There was some conflict of testimony, it is true. That, however, is no reason why the judgment should have been opened. The learned court had a right to pass upon the evidence, and has done so: ’ Applebee’s Appeal, 126 Pa. 385.” Yiewing the entire evidence offered on both sides of this motion we cannot say that the court below *226erred in the conclusion reached. On the contrary the determination of the judge who heard the application accords quite fully with the great preponderance of the evidence. The ultimate conclusion, on the whole evidence, rather than precision and accuracy as to minor particulars, is what we áre to consider. The note upon which the judgment was entered contains all the formal legal requisites for that purpose and, prima facie, it is a valid and binding obligation. The reasons presented here against its validity are based on the defendant’s version of the case and the testimony in support of this, but are in conflict with competent and material testimony in behalf of the plaintiffs, which must be taken into consideration. Indeed the fault of the appellant’s contention consists largely in the failure to look beyond the testimony in support of the application. But it will be found, on examination, that the defendant’s own testimony reasonably justifies the views of the learned judge relative to the consideration for the note and the mental capacity of the defendant; while the evidence, as a whole, fairly and reasonably led to the conclusion deduced therefrom. It would be profitless to enter upon a discussion of the evidence further than has been done by the learned judge, in his opinion discharging the rule. We have examined the testimony fully and find it abundant to sustain the views expressed in that opinion and the judgment entered, independent of the question of alleged laches in applying to have the judgment opened. Under the facts the alleged laches of the defendant was immaterial, and there is no abuse of discretion shown.
Judgment affirmed.